Citation Nr: 1713981	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  07-12 540	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right bundle branch block.

2.  Entitlement to service connection for varicocele.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1999 to November 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from April 2006 and October 2009 rating decisions.  In the April 2006 rating decision, the RO, inter alia, denied the Veteran's claims for service connection for a heart condition and varicocele.  The Veteran filed a notice of disagreement (NOD) with the RO's decision in that same month.  The RO issued a statement of the case (SOC) in April 2007 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in that same month.  

In the October 2009 rating decision, the RO, inter alia, continued the previous denials of service connection for depression and anxiety and denied the Veteran's claim for service connection for PTSD.  The Veteran filed a NOD with the RO's decision in November 2009.  The RO issued a statement of the case (SOC) in May 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

In March 2008, the Veteran testified during a Board video-conference hearing before a VLJ.  A transcript of that hearing has been associated with the record. 

In May 2008 and August 2010, the Board, inter alia, remanded the claims for service connection for a heart disorder and varicocele on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence. 

In May 2012, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted the March 2008 hearing was no longer employed by the Board and that he had a right to another hearing.  He responded in June 2012, indicating his desire for another Board hearing.  Accordingly, in September 2012, the Board remanded the claims on appeal to the RO for scheduling of the requested hearing.

In July 2013, Veteran testified during a Board video-conference hearing before the undersigned VLJ.  A transcript of that hearing has been associated with the claims file.  At the request of the Veteran's representative, the record was held open for 30 days following the hearing, for the submission of additional evidence.

In December 2013, the Board reopened the claim for service connection for depression and anxiety and remanded that claim, as well as the claims for service connection for PTSD, a heart disorder, and varicocele, to the agency of original jurisdiction (AOJ), for further action, to include additional development of the evidence. 

In March 2015, the Board, again, remanded the claims on appeal to the AOJ, for further action, to include additional development of the evidence.  After completing the requested action, the AOJ continued to deny the claims (as reflected in an April 2016 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

Regarding characterization of the appeal, given that the Veteran's heart murmur is currently diagnosed as a right bundle branch block, the Board has re-characterized the issue, as reflected on the title page. 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a paperless, electronic Virtual VA file.  

The Board's decision on the claims for service connection for right bundle branch block and varicocele is set forth below.  The remaining claim on appeal is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Right bundle branch block of the heart is a congenital defect, which is deemed to have clearly and unmistakably existed prior to service. 

3.  The Veteran did not sustain superimposed disease or injury to his congenital right bundle branch block during or as a result of service, and there is no competent, probative evidence even suggesting that this congenital condition was otherwise chronically aggravated in or as a result or service, resulting in current disability.

4.  Varicocele is a congenital defect, which is deemed to have clearly and unmistakably existed prior to service. 

5.  The Veteran did not sustain superimposed disease or injury to his congenital varicocele during or as a result of service, nor is there any competent, probative evidence even suggesting that this congenital condition was otherwise chronically aggravated in or as a result or service, resulting in current disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right bundle branch block are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for varicocele are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a January 2006 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The April 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the January 2006 letter.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claims herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to these matters.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records (as requested by the Board in its May 2008 remand) and Social Security Administration (SSA) records, as well as VA treatment and private treatment records, and reports of VA examinations, to include the VA examination report requested by the Board in its March 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the claims are the transcripts of both Board hearings, as well as various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further action to develop the record in connection with either claim, prior to appellate consideration, is required.

With respect to the Board hearings in March 2008 and July 2013, the Veteran was provided the opportunity to orally set forth his contentions.  During both hearings, the presiding VLJs enumerated the issues on appeal, to include claims for a heart condition and varicocele.  The Veteran testified that his varicocele is asymptomatic and that it was first noticed during his service discharge examination, and that he received no treatment post-service.  Regarding his heart condition, the Veteran testified that it was first noticed during his service discharge examination, and that he received only VA treatment post-service.  The Board hearing transcripts also reflect appropriate exchanges between the Veteran, his representative, and the presiding VLJs, including the undersigned, pertaining to the Veteran's current treatment.  Although neither presiding VLJ explicitly suggested the submission of any specific evidence, additional, pertinent evidence was sought and added to the record pursuant to subsequent remands; hence, any omission in this regard was not prejudicial to the Veteran. Thus, the hearings were legally sufficient.  See 38 C.F.R. 3.103(c)(2) (2016); Bryant v Shinseki, 23 Vet. App. 488 (2010).  

The Board also finds that the purposes of the prior remands have been fulfilled.  In addition to obtaining the evidence identified above, pursuant to the Board's most recent remand, in April 2015 and November 2015 letters, the AOJ requested that the Veteran identify any private treatment providers who had treated him for his claimed disability, and requested that he complete appropriate authorization form(s) (as instructed by the Board in its March 2015 remand) to enable VA to obtain any private treatment records.  However, the Veteran did not respond to these letters.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264   (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Under these circumstances, the Board finds that, with respect to this request, no further AOJ action in this regard is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or diseases existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153  as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  370 F. 3d at 1096.

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304 (b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

To be eligible for disability compensation, however, it is not enough for a Veteran to show that he incurred a disease or injury while in service; he must also show that he has a present disability and that there is a nexus between that disability and his in-service injury or disease.  Stover v. Mansfield, 21 Vet. App. 485, 490-93   (2007); Shedden, 381 F.3d at 1167.

Further, congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90.  However, a disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, pre-exists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  Id.  

Service treatment records reflect that the Veteran's genitourinary system and his heart were found to be normal at the April 1999 service entrance examination. 

An October 2002 STR reflects that the Veteran had an abnormal electrocardiography.

An October 2002 STR reflects that the Veteran's echocardiogram was normal.

A September 2004 discharge examination reflects a diagnosis of a heart murmur and varicocele in his left testes.

A September 2005 VA treatment record reflects the Veteran had an abnormal echocardiogram and a diagnosis of right bundle branch block. 

A December 2005 VA examination report reflects that the Veteran reported that he had no problems with his heart and no history of any chest pains, shortness of breath palpitations, or any other symptoms.  Regarding the varicocele, he said he was told that he has a varicocele, but he did not have problems now, and he has no pain or tenderness and no problems with his testicles.

The examiner noted that the heart sounded normal with a regular rate and rhythm, with no murmurs or gallops, carotid bruits, or jugular venous distention.  Pedal pulses were intact, and dorsalis pedis and posterior tibial pulses were palpable on both sides.  The examiner concluded that the September 2005 echocardiogram revealed normal sinus rhythm with no evidence of any significant pericardial effusion, normal valvular architecture, left ventricular wall motion, and left ventricular global systolic function were normal with estimated ejection fraction of sixty-six percent. 

Scrotal examination was negative, as there was no evidence of any swelling or any tenderness present.  The examiner further indicated that there was no evidence of any varicocele and both testicles were normal.

A March 2006 private treatment record noted that the Veteran was diagnosed with Grade I/VI systolic ejection murmur, best heard over the aortic area, and that a varicocele was noted.  The clinician noted that these conditions were noted during the Veteran's service. 

A July 2009 VA treatment record reflects that the Veteran had a normal stress test. 

At a November 2010 VA examination, the Veteran reported that an electrocardiography showed a right bundle branch block with a heart murmur.  He reported no chest pain and reported that a treadmill test was negative for any ischemic problems.  He reported no treatment of any kind and no activity restrictions.  He reported no other in-service cardiac care or evaluations while serving as a gunners mate.  The examiner indicated that he had a normal examination with no cardiac complaints following his separation from service. 

The examiner noted that the 2009 stress test revealed excelled exercise tolerance and no symptoms.  The examiner concluded that the heart was normal.  The examiner opined that the Veteran's right bundle branch block was less likely as not altered by any in-service activity and/or condition.  The examiner explained that the Grade 1/VI murmur reported by the March 2006 private clinician is by definition, a minor finding that may or may not be present and that a murmur from structural heart disease would at least as likely as not be consistently be noted by different examiners at different times, which is not the Veteran's case.  The examiner further explained that a right bundle branch block is a not uncommon pattern seen on the electrocardiogram and there was no significant association with risk factors for or the presence ischemic heart disease, myocardial infarction, or cardiovascular deaths. 

Regarding the Veteran's varicocele, the Veteran reported an incidental finding of a left varicocele at his separation examination, with no treatment recommended.  He reported he has never had any problems related to the varicocele and never required any treatment or any evaluations at any time.  The examiner observed a small equivocal left varicocele palpated in the standing position, otherwise normal with no hernia.  The examiner opined that the Veteran's Grade 2 left varicocele is less likely as not permanently aggravated or a result of any incident or condition that resulted from military service and is at least as likely as not a result of a congenital and/or developmental condition.  The examiner explained that a varicocele is caused by dilatation of the pampiniform plexus spermatic veins and is present in fifteen to twenty percent of post-pubertal males occurring in the left hemiscrotum in the vast majority of cases.  The reason for the left sided predominance may be explained anatomically, because the left spermatic (gonadal) vein is one of the longest veins in the body, entering the left renal vein at a perpendicular angle.  The intravascular pressure in the left renal is higher than on the right because it is compressed between the aorta and superior mesenteric artery coming off the aorta above the renal vein, thereby, producing a nutcracker effect.  This phenomenon causes increased pressure in the left gonadal vein which can dilate and cause incompetence of the valve leaflets leading to retrograde flow of blood toward the testis in the erect position.  The venous complex in the scrotum dilates and produces anything from minimal fullness on Valsalva maneuver to a large soft scrotal mass (bag of worms) that decompresses and disappears in the recumbent position.

A December 2012 VA treatment record noted regular rhythm and rate of the heart without murmur or gallop. 

In his July 2013 hearing, the Veteran testified that his heart murmur manifested during service when he underwent a stress test.  He indicated that his varicocele was first detected in service and that he did not have problems of symptoms prior. 

With regard to right bundle branch block, an April 2014 examiner opined that the Veteran's claimed right bundle branch block was "most likely" congenital as it was discovered at an early age and that it was less likely than not that it had its onset in or was medically related to service as there was no in-service documentation of the condition.  However, the examiner did not otherwise elaborate or address whether this congenital condition had been aggravated by service.  As a result, in the Board's March 2015 remand, the Board instructed that an addendum opinion be obtained to determine whether the condition was congenital or acquired in nature and whether the conditions had a relationship to service.  

Pursuant to the Board's March 2015 remand, the Veteran underwent an additional VA examination in May 2015.  The May 2015 VA examiner opined that Veteran's right bundle branch block is a congenital condition that rarely has any clinical symptoms or clinical consequences, as in the Veteran's case.  The VA examiner further opined that there is no possibility that the Veteran's right bundle branch block resulted from in-service aggravation.  

With regard to the claimed varicocele, the April 2014 VA examiner opined that the Veteran did not have a varicocele, despite the varicocele diagnosis of record; hence, the Board requested an addendum opinion.  Pursuant to the Board's March 2015 remand, the May 2015 examiner opined that the Veteran's varicocele was a congenital condition on the basis that it is statistically rare for the condition to appear as an adult and that an acquired varicocele would present with significant symptoms, to include pain and swelling of the testicle, usually on the left, and in this case, the Veteran has had absolutely no symptoms.  The examiner further opined that the congenital varicocele was not aggravated or worsened beyond its natural progression, as physical activity, employment, and military service have no impact on this condition.  

September 2014 and January 2015 VA treatment records reflect that the Veteran's echocardiograms were normal.  

A January 2016 and VA treatment record reflects that the Veteran reported that his left testicle was painful and swollen.  A February 2016 VA treatment record reflects that an ultrasound revealed a small left varicocele.  

In a March 2016 VA addendum opinion, a VA physician opined that the Veteran's right bundle branch block clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness, and that the congenital right bundle branch clock is less likely as not permanently aggravated by military service or any service connected condition.  The physician further stated that the natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  The physician explained that the congenital right bundle branch block is, by definition, a pre-existing condition and that he has had the condition all along, which was not known until a routine EKG was done in 2002.  The examiner indicated, as is the norm with this finding in a young, healthy patient, the Veteran was completely asymptomatic then for the condition, and he remains completely asymptomatic up to this point also.  While in service he underwent full cardiac evaluation including an echocardiogram which was normal, and exercise stress test which showed an excellent level of cardiac fitness and no evidence of disease.  So, the physician concluded that the congenital right bundle branch block did not progress during the Veteran's time of military service, which ended in 2004, and it has not progressed afterwards, with his last January 2015 echocardiogram still showing no structural abnormalities and with his last exercise stress test in July 2009 still showing no evidence of any ischemia. 

Regarding the Veteran's varicocele, in a March 2016 addendum opinion, a VA physician opined that the Veteran's varicocele clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The physician explained that varicocele should be considered to be a congenital as it is a common condition and that it develops as a varicose vein in a very elongated vein that is naturally present in every male's testicles.  The physician further explained that the condition usually starts in puberty, though often is not diagnosed until several years later and that the Veteran's military enlistment examination report did not document the varicocele, but as it is a very subtle condition, it can escape detection unless the examiner is very careful.  As evidence on the subtlety of the condition, the physician pointed out that the May 2015 VA examiner could not detect the finding, despite a thorough examination, and it was believed that the condition might have completely resolved.  However, the physician pointed out that a more recent February 2016 scrotal ultrasound does still show the left varicocele, but it is described as being small, and that this likely accounted for it being difficult to detect by examination.  Therefore, the physician opined it is at least as likely as not that the Veteran has had the left varicocele since childhood puberty.  Additionally, the physician concluded that it is clear that military service did not worsen or cause aggravation of the varicocele, as the recent ultrasound (more than 10 years after the Veteran left military service) shows the left varicocele to still be very small, with no suggestion that it has worsened in any way.

A.  Right bundle branch block

With respect to finding of the heart murmur made during service, later diagnosed as right bundle branch block, this condition has been described as a congenital/developmental condition, which clearly and unmistakably existed prior to service and the file contains no competent evidence to the contrary.  In this regard, this condition was consistently described as congenital, and was confirmed as a congenital condition on VA examinations and opinions provided in 2014, 2015, and 2016, at which time this condition was also determined to have clearly and unmistakably existed prior to service.  As detailed above, the VA examiners and physicians indicated that the Veteran's right bundle branch block and heart murmur is, by definition, congenital and that the Veteran has had it all long.  There is no competent evidence on the file to the contrary and the file does not contain any competent medical evidence which rebuts the aforementioned opinions or otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

To the extent that the Veteran denies a pre-service history of right bundle branch block, the Board places greater probative weight to the VA examiners and physicians, as they have fully explained to the effect that such condition is congenital and clearly and unmistakably pre-existed service.  The Board notes that the Veteran is competent to describe symptoms, however, is not competent to state whether his right bundle branch block, which has been asymptomatic throughout his life, did not represent a preexisting disability, as he is not shown to possess the requisite training and expertise in evaluating a heart condition, especially given its asymptomatic nature and varied detection by way of electrocardiograms, and has been undetected in echocardiograms.  38 C.F.R. § 3.159 (a)(1), (2).

Thus, the Board finds that the competent medical opinion establishes that the Veteran's right bundle branch block is a congenital condition, which in turn, clearly and unmistakably preexisted his entrance into active service.

Therefore, the dispositive issue on appeal concerns whether clear and unmistakable evidence establishes that the Veteran's right bundle branch block was not aggravated during active service.  Here, there is no evidence presented which establishes or even suggests that the congenital/developmental right bundle branch block was aggravated beyond the normal course of the condition or by any service-related superimposed disease or injury.  In this regard, aggravation entails a permanent worsening beyond the natural progression of the disease.  The evidence reflects that a little over a year after his discharge from service, the Veteran reported that he had no problems with his heart and no history of any chest pains, shortness of breath palpitations, or any other symptoms, as reflected in the December 2005 VA examination report.  In addition, the Veteran's July 2009 stress test was normal.  The 2010 examiner also indicated that the Veteran's heart murmur is a minor finding that may or may not be present and that a murmur from structural heart disease would at least as likely as not be consistently be noted by different examiners at different times, which is not the Veteran's case.  The examiner also indicated that a right bundle branch block is not an uncommon pattern seen on the electrocardiogram and there was no significant association with risk factors for or the presence of ischemic heart disease, myocardial infarction, or cardiovascular deaths.  

Although, the 2014 and 2015 VA opinion providers s did not express their opinions in terms of the clear and unmistakable standard to rebut the presumption of soundness, such opinions are consistent with the 2016 VA opinion, in which the examiner concluded that the right bundle branch block clearly and unmistakably existed prior to service and was not aggravated beyond the natural progression of the condition by service or any incident therein, having been detected at an early age, asymptomatic throughout his life with post-service record reflecting normal stress test, indicating no progression or changes of the condition.

Thus, Board finds that the record reflects clear and unmistakable evidence that the Veteran's right bundle branch block is a congenital condition that existed prior to service, and that the disability was not aggravated due to superimposed injury or disease in-service, resulting in current disability.

As for any direct assertions by the Veteran that there exists a medical relationship between the Veteran's right bundle branch block and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of the heart condition is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without the appropriate training and expertise, he is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.  Hence, the lay assertions of medical nexus have no probative value.

For all the foregoing reasons, the Board finds the claim for service connection must be denied.  

B.  Varicocele

With respect to finding of left varicocele made during service, this condition has been medically described as a congenital/developmental condition, which clearly and unmistakably existed prior to service and the file contains no competent evidence to the contrary.  In this regard, this condition was consistently described as congenital and was confirmed as a congenital condition on VA examinations and opinions provided in 2010, 2015, and 2016, at which time the condition was also determined to have clearly and unmistakably existed prior to service.  There is no competent evidence on the file to the contrary and the file does not contain any competent medical evidence which rebuts the aforementioned opinions or otherwise diminishes their probative weight.  See Wray, 7 Vet. App. at 492-93.

To the extent that the Veteran denies a pre-service history of left varicocele, the Board places greater probative weight on the findings and conclusions of the VA examiners to the effect that such condition was congenital and, although not easily detectible, clearly and unmistakably pre-existed service.  The Board notes that the Veteran is competent to describe symptoms, however, is not competent to state whether his varicocele, which has been asymptomatic throughout his life, did not represent a preexisting disability, as he is not shown to possess the requisite training and expertise in evaluating such condition, especially in light of its asymptomatic nature and difficulty in detection.  38 C.F.R. § 3.159 (a)(1), (2).

Thus, the Board finds that the competent medical opinion establishes that the Veteran's left varicocele is a congenital condition which clearly and unmistakably preexisted his entrance into active service.

Therefore, the dispositive issue on appeal concerns whether clear and unmistakable evidence establishes that the Veteran's varicocele was not aggravated during active service.  Here, there is no evidence presented which establishes or even suggests that the congenital/developmental varicocele was aggravated beyond the normal course of the conditions or by any service-related superimposed disease or injury.  In this regard, aggravation entails a permanent worsening beyond the natural progression of the disease.  The evidence reflects that the Veteran reported that he had no problems or any other symptoms related to his varicocele, as reflected in the December 2005, November 2010, and May 2015 VA examination reports, which reflected no evidence of a varicocele at those times.  The Veteran also testified that his varicocele was asymptomatic during his July 2013 hearing.  

In addition, the March 2016 VA physician explained that the condition usually starts in puberty, though often is not diagnosed until several years later and that the Veteran's military enlistment examination report did not document the varicocele, but as it is a very subtle condition, it can escape detection unless the examiner is very careful.  As evidence on the subtlety of the condition, the physician pointed out that the May 2015 VA examiner could not detect the finding, despite a thorough exam, and it was believed that the condition might have completely resolved.  However, the physician pointed out that a more recent February 2016 scrotal ultrasound does still show the left varicocele, but it is described as being small, and this likely account for it being difficult to detect by examination.  Therefore, the physician opined it is at least as likely as not that the Veteran has had the left varicocele since childhood puberty and that it is clear that military service did not worsen or cause aggravation of the varicocele, as the recent ultrasound (more than 10 years after the Veteran left military service) shows the left varicocele to still be very small, with no suggestion that it has worsened in any way.

Although, the 2011 and 2015 opinions did not express their opinions in terms of the clear and unmistakable standard to rebut the presumption of soundness, such opinions were consistent with the 2016 VA opinion, which specifically concluded that the varicocele clearly and unmistakably existed prior to service and was not aggravated beyond the natural progression of the condition by service or any incident therein, with a thorough rationale as explained in detail above.

Thus, Board finds that the record reflects clear and unmistakable evidence that the Veteran's varicocele is a congenital condition that existed prior to service, and that the disability was not aggravated due to superimposed injury or disease in-service, resulting in current disability.

Finally, as for any direct assertions by the Veteran that there exists a medical relationship between the Veteran's varicocele and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  Although lay persons are competent to provide opinions on some medical issues (see Kahana, 24 Vet. App. at 435), here, the specific matter of the etiology of the varicocele is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4.  As the Veteran is not shown to be other than a layperson without the appropriate training and expertise, he is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  Id.  Hence, the lay assertions of medical nexus have no probative value.

Finally, to whatever extent the Veteran attempts, on the basis of his own lay assertions, to establish that his currently claimed varicocele was aggravated during or a result of service, such attempt must fail.  The question of in-service aggravation of a preexisting abnormality is within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  Although lay persons are competent to provide opinions on some medical issues (see Kahana, 24 Vet. App. at 435), here, the specific matter of the etiology of the varicocele is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4.  As the Veteran is not shown to be other than a layperson without the appropriate training and expertise, he is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on such a matter.  Hence, any such lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds the claim for service connection for right bundle branch block must be denied. 


ORDER

Service connection for right bundle branch block is denied.

Service connection for varicocele is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim for service connection for an acquired psychiatric disorder, to include PTSD, is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As noted in the March 2015 remand, the Veteran has been diagnosed with PTSD, an adjustment disorder, major depressive disorder, depression, and anxiety during the course of the appeal.  The April 2014 VA examiner diagnosed the Veteran with borderline personality disorder.  However, as the examiner did not address the acquired psychiatric diagnoses already of record, in the remand, the Board ordered further development in this regard.  

Pursuant to the Board's March 2015 remand, the May 2015 VA examiner opined that the Veteran's symptoms did not meet the criteria for PTSD, and that he has anxiety and depression which are clearly secondary to his borderline personality disorder.  The examiner noted that borderline personality disorder has an onset in adolescence or early adulthood and is stable over time, and leads to distress and impairment.  However, in opining that the Veteran's depression and anxiety is secondary to his personality disorder, the VA examiner's opinion appears to be contradictory and fails to discuss the Veteran's pertinent mental history.  

Specifically, the VA examiner concluded that the Veteran's personality disorder pre-existed service, but then noted that the Veteran's mental symptoms began in August 2003 as a result of being involved in the Iraqi war.  The examiner also stated that his anxiety and depression started in November 2004 and that he had no significant medical problems before service.  Thus, it is unclear whether the Veteran's anxiety and depression are symptoms associated with a pre-existing personality disorder, or whether they represent diagnoses stemming from his service, particularly during his service in the Iraq war.  In addition, in a June 2009 Memorandum, the AOJ found that the occurrence of the Veteran's alleged in-service stressor-namely, coming to the aid of the U.S.S. Cole following the terrorist bombing-has been confirmed.  However, however, no meaningful analysis or opinion on the observations were offered in rendering the conclusory opinion noted above.  The Board further notes that the examiner did not address the etiology of the additional diagnosis of major depressive disorder.

These deficiencies necessitate another remand of this matter.  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, a remand for further medical opinions-based on full consideration of the Veteran's documented history (to include all diagnoses of mental health disorders) and assertions, and applicable medical literature, and supported by complete, clearly-stated rationale (to include identification of the facts and medical authority supporting the conclusions reached)-is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The need for actual examination of the Veteran is left to the discretion of the mental health professional offering the opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member

Prior to arranging to undertaking action responsive to the above, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran has been receiving VA treatment from the VA Medical Center (VAMC) in Muskogee, Oklahoma and that records from that facility dated through February 2016 are associated with the record; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016). See also Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Muskogee VAMC all records of pertinent records of evaluation and/or treatment of the Veteran dated since February 2016, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1); but see also 38 U.S.C.A. § 5103 (b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Muskogee VAMC all outstanding, pertinent records of mental health and physical evaluation and/or treatment of the Veteran since February 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange to obtain an addendum opinion from the clinician who provided the May 2015 opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician (preferably, a VA psychiatrist) based on claims file review (if possible).  Only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the report should reflect consideration of the Veteran's documented medical history and assertions. 

The examiner should clearly consider each diagnosis of acquired psychiatric disability other than PTSD of record, to include anxiety, depression, and major depressive disorder.  If any diagnosis is deemed not valid, the examiner should clearly so state, and explain why.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that (a) the disability had its onset in service; (b) if a psychosis, was  manifested to a compensable degree within one year of service discharge (i.e., November 2005); or (c) is otherwise medically related to the established in-service stressor(s).  

In addressing the above, the physician must consider and all medical and other objective evidence of record.

The examiner must also consider and discuss all lay assertions-to include the Veteran's in-service complaints of suicidal and homicidal ideations-as  well as any other assertions as to the nature, onset and continuity of symptoms.  

The absence of a psychiatric diagnosis in service or shortly thereafter should not, alone, service as the sole basis for a negative opinion.  In this regard, the physician is advised that the Veteran is competent to report events, injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached (to include identification of the facts and medical authority supporting such conclusions) must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all evidence added the VBMS and/or Virtual VA file(s) since the last adjudication of the claim), and all legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response .

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


